                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JOHN DOE,

              Plaintiff,
v.                                                       Case No. 18-11935

BRENDAN P. CURRAN, et al.,

              Defendants.
                                                /

ORDER SETTING DATE FOR SUBMISSION OF PROPOSED STIPULATED ORDER

       On December 17, 2019, the court held a joint status conference for the cases of

Does v. Snyder, No.16-13137 (“Does II”) and Does v. Curran, No. 18-1935 (“Curran”),

which was attended by counsel for all named parties in both cases. The Curran case

was recently transferred to this court as a companion to Does II.

       At the conference, the parties discussed the overlapping legal claims in Curran

and Does II. The parties agreed that the equitable claims in Curran are subsumed by

the equitable claims currently being litigated by the Does II certified class. Based on the

agreement of the parties, and to increase docket efficiency and clarity, the court

explained that it will dismiss the equitable claims of the Curran Plaintiffs. However, the

court also explained that it would not dissolve the preliminary injunction currently in

place in Curran while Does II is pending, and the parties agreed to submit a proposed

stipulated order to that effect. Upon receipt of the parties’ anticipated stipulated order to

extend the preliminary injunction, the court will dismiss the equitable claims in Curran.

The court expects the parties to promptly begin work on formulating such a proposed

order. Accordingly,
            IT IS ORDERED that the parties submit a proposed stipulated order addressing

the continuation of the preliminary injunction by January 3, 2020.

                                                              s/Robert H. Cleland
                                                              ROBERT H. CLELAND
                                                              UNITED STATES DISTRICT JUDGE
Dated: December 18, 2019
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 18, 2019, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-11935.CURRAN.order.setting.dates.HEK.docx




                                                                            2
